Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-22-2005

PC Yonkers Inc v. Celebrations Party
Precedential or Non-Precedential: Precedential

Docket No. 04-4254




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"PC Yonkers Inc v. Celebrations Party" (2005). 2005 Decisions. Paper 181.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/181


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                November 17, 2005
                           No. 04-4254

P.C. YONKERS, INC; PARTY CITY CLIFTON, INC.; PARTY CITY OF HAMILTON
SQUARE, INC.; PARTY CITY OF LAWRENCEVILLE, INC.; PARTY CITY NORTH
                             BERGEN, INC.;
 P.C. VOORHEES, INC.; EAST HARRISBURG, P.C., INC.; LANCASTER P.C., INC.;
  MONTGOMERYVILLE P.C., INC.; PARTY CITY OF COTTMAN AVENUE, INC.;
 PARTY CITY OF HARRISBURG, INC.; PARTY CITY OF LEHIGH VALLEY, INC.;
PARTY CITY OF READING, INC.; CITY OF SPRINGFIELD, INC.; PARTY CITY OF
  NEW YORK, INC.; SCRANTON PARTY CITY LLC; STROUDSBURG P.C. INC.;
   WILKESBARRE PARTY CITY LLC;PARTY CITY MANAGEMENT, CO., INC.,
                                            Appellants

                                          v.

       CELEBRATIONS THE PARTY AND SEASONAL SUPERSTORE, LLC;
            ANDREW BAILEN; ANDREW HACK
                 (D.of N.J. (Newark) Civil No. 04-cv-4554)

Present:     ROTH, RENDELL, and BARRY, Circuit Judges

             Motion by Counsel for Appellant to amend the Precedential
             opinion to correct the name and address of counsel, Kenneth
             L. Leiby, Jr., Esq.

                                           /s/ Lynn Lopez/rls
                                          Lynn Lopez
Response due 11/28/05                     Case Manage 267-299-4922
                                   ORDER
The foregoing motion is granted and the opinion is amended to correct the name and
address of counsel, Kenneth L. Leiby, Jr., Esq.

                                        By the Court,


                                        /s/ Marjorie O. Rendell
                                        Circuit Judge

Dated: November 22, 2005
CLW/cc: Michael Einbinder, Esq.
        Kenneth L. Lieby Jr., Esq.
        Karol C. Walker, Esq.
        Peter L. MacIsacc, Esq.